—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her notice of appeal and brief, from stated portions of a judgment of the Supreme Court, Westchester County (Barone, J.), entered June 6, 1996, which, inter alia, awarded her maintenance only in the amount of $300 per week for 10 years.
Ordered that the judgment is modified by deleting from the fourth decretal paragraph thereof the provision that the defendant is to pay maintenance to the plaintiff in the sum of $300 per week for a period of 10 years and substituting therefor a provision that the defendant pay maintenance to the plaintiff in the sum of $400 per week for the remainder of her life; as so modified, the judgment is affirmed insofar as appealed from, with costs to the appellant.
Under the facts of this case, the appellant should be awarded maintenance in the amount of $400 per week for life.
The appellant’s remaining contentions are without merit. Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.